Citation Nr: 0827001	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a claimed low back 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to service-connected 
disabilities.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for claimed 
osteoarthritis of the left hip, to include as secondary to 
service-connected disabilities.

4.  Entitlement to service connection for claimed bilateral 
hip osteoarthritis, to include as secondary to service-
connected disabilities. 




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the RO.

The veteran expressed initial disagreement with the rating 
decision's denial of service connection for a right leg 
disorder.  During the pendency of the appeal, the RO, in an 
April 2007 decision, granted service connection for arterial 
insufficiency of the right leg and assigned a 20 percent 
evaluation from October 24, 2005.  The veteran was notified 
of this decision and did not file a Notice of Disagreement 
(NOD) in response.  Therefore, his appeal concerning the 
issue of arterial insufficiency of the right leg has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  

With regard to the claims of service connection for a low 
back disorder and osteoarthritis of the left hip, the Board 
notes that the veteran's claims in this regard were the 
subject of a previous decision.  The Board has a legal duty 
to address the "new and material evidence" requirement 
under 38 C.F.R. § 3.156(a) regardless of the actions of the 
RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, service 
connection was denied for low back and left hip disorders.  

2.  The additional evidence added to the record since the 
March 2003 rating decision is more than cumulative in nature 
and raises a reasonable possibility of substantiating the 
veteran's claims of service connection for low back and left 
hip disorders, to include as secondary to service-connected 
disabilities.

3.  The currently demonstrated chronic lumbar strain is shown 
as likely as not to have been caused or aggravated by the 
service-connected arterial insufficiency of the legs.  

4.  The currently demonstrated bilateral hip osteoarthritis 
is shown as likely as not to have been caused or aggravated 
by the service-connected arterial insufficiency of the legs.  




CONCLUSIONS OF LAW

1.  The RO's March 2003 decision is final.  New and material 
evidence has been submitted to reopen the claims of service 
connection for low back and left hip disorders, to include as 
secondary to service-connected disabilities.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.165, 20.104, 
20.1103 (2007).  

2.  With resolution of reasonable doubt in the veteran's 
favor, the veteran's chronic lumbar strain is proximately due 
to or the result of his service-connected arterial 
insufficiency of the legs.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.310 (2007).

3.  With resolution of reasonable doubt in the veteran's 
favor, the veteran's chronic lumbar strain is proximately due 
to or the result of his service-connected arterial 
insufficiency of the legs.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein below is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  



I. New and Material 

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.   38 U.S.C.A. §§ 7104, 7105.   Under 38 
U.S.C.A. § 5108, however, "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's original claims of service 
connection for low back disorder and left hip disorder, to 
include as secondary to a service-connected knee disability 
were denied in a rating decision by the RO in March 2003.  
The veteran was notified of this decision but did not file a 
timely appeal.  Thus, the March 2003 decision is final under 
38 U.S.C.A. § 7104(a) and the Board must first ascertain 
whether new and material evidence has been received to reopen 
the claims.

Since that decision, the veteran has submitted medical 
records, private and VA, which document the history of 
treatment he has received for his low back and left hip 
disorder.  In a March 2005 private facility lower extremity 
arterial evaluation, the examiner assessed the veteran's 
complaints of back pain and bilateral hip pain.  The examiner 
commented that some of the veteran's hip symptoms might 
actually have been on the basis of vasculogenic claudication.  
The examiner further explained that it could not be 
determined for certain whether surgical intervention of the 
low back disorder would provide relief of the hip symptoms of 
pain.

In a May 2005 private facility treatment record, the examiner 
noted the veteran's service-connected knee disability and 
opined that it was more likely than not that secondary to 
this knee disability, the veteran had developed additional 
problems with his lumbar spine.

In a November 2005 private treatment record, the examiner 
indicated that he had been providing the veteran with 
treatment for moderate osteoarthritis of the hips.  The 
examiner opined that it was more likely than not that the 
veteran's current bilateral hip and lumbar spine disorders 
were in fact exacerbated by his activity in the armed forces.

In a January 2006 VA examination report, the examiner 
recorded the veteran's subjective complaints of left hip 
pain.  The examiner reported the objective findings of the 
examination and diagnosed the veteran with moderate 
osteoarthritis of the left hip.  The examiner concluded there 
was no medical rationale to support an opinion that the left 
hip condition or symptoms were secondary to the service-
connected knee disability.

In an August 2006 VA examination report, the examiner 
recorded the veteran's subjective complaints of low back 
pain.  The examiner reported the objective findings of the 
examination and diagnosed the veteran with degenerative disc 
disease and degenerative arthritis of the lumbar spine with 
chronic radiculopathy in both lower extremities.  The 
examiner opined that the veteran's current lumbar spine 
condition was not caused by nor causally related to his 
service-connected knee disability.

In a February 2007 VA examination report, the examiner 
recorded the veteran's subjective complaints of hip and low 
back pain.  The examiner reported the objective findings of 
the examination and diagnosed the veteran with chronic lumbar 
strain with evidence of degenerative joint 
disease/degenerative disc disease and degenerative joint 
disease of the bilateral hips.  The examiner opined that the 
veteran's back and hip pain were at least as likely as not 
caused by or a result of his peripheral vascular disease.

This additional evidence of record in this case is new and 
does raise a reasonable possibility of substantiating the 
veteran's claims of service connection, in the Board's 
opinion.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claims of service 
connection for low back disorder and left hip disorder, to 
include as secondary to service-connected disabilities.  

II. Service Connection

Next, the Board must determine whether the case at hand 
warrants final Board determination at this time or if remand 
for further development is necessary.  Given the evidence of 
record, the Board finds that final adjudication of the claims 
on appeal is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.   38 C.F.R. § 3.303(d).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.   38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.   
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

Facts and Analysis

The Board has reviewed the veteran's service treatment 
records and finds no complaints or findings referable to a 
low back disorder or bilateral hip osteoarthritis. 

Subsequent to service, VA and private treatment records dated 
June 1999 to February 2007 document the history of treatment 
the veteran received for his various disabilities.  In a May 
2002 VA treatment record, the veteran complained of back and 
bilateral hip pain.  The veteran reported that he was in a 
motor vehicle accident in November 2001.  The veteran 
reported that x-ray results at the time of the accident 
showed osteoarthritis of the hips.  He complained that he 
could barely walk more than 100 yards.  His pain in the lower 
back radiated to the lateral side of both hips.  His pain in 
the right hip was worse than pain in the left hip.

On examination he had decreased range of motion in the hips.  
He had tenderness along the greater trochanter.  X-ray 
results showed degenerative hip disease with osteophyte 
formation and bone islands in the left hip.  He was diagnosed 
with degenerative disease of both hips, right greater than 
left.  He also was diagnosed with bursitis around his greater 
trochanter.  The veteran chose physical therapy rather than 
undergo total hip replacement surgery.  He also would take 
Motrin on an as needed basis.

In December 2002 the veteran received follow-up treatment at 
the VA for his known degenerative changes in his back and 
bilateral hips.  He described his back pain as a muscular 
pain that was present along his entire spine.  He continued 
to have hip pain but was hesitant to undergo any surgical 
intervention.

On examination he had some paraspinous muscle tenderness but 
no tenderness to palpation over the spinous processes or any 
crepitus or step-off.  He continued to have decreased range 
of motion in the hips.  The examiner diagnosed the veteran 
with arthritis of the bilateral hips and spine.  The veteran 
would continue in his physical therapy regiment.

The veteran underwent a VA examination in February 2003 to 
evaluate his claimed disabilities.  He claimed that his 
bilateral hip and low back disorders were secondary to his 
service-connected knee disabilities.  He claimed he injured 
his knees, hips and back in parachute jumps performed during 
active service and reported that he went on sick call on 
several occasions for knee pain.  He reported a gradual 
increase in his pain symptoms over the years.

The examiner indicated the claims file had been reviewed.  
The examiner noted previous VA treatment records which showed 
degenerative intervertebral disc disease of the spine and 
degenerative joint disease of the hips.  

The veteran reported that he lost an average of 1 day of work 
per week due to his knee and back pain.  He reported that he 
could only walk about 100 yards before experiencing right hip 
pain.  He could not kneel, squat or stoop.  Bending at the 
waist caused back pain.  Car travel was limited to about 20 
minutes.  He woke up frequently at night due to the back 
pain.

On examination, there was no pain on palpation about the 
trochanters or the inguinal areas of the hip.  He did have 
some decrease in range of motion of the hips.  He had no 
deformity of the lumbar spine but did have severe pain on 
palpation of the right sacroiliac joint and the right gluteal 
area.  Additionally, he had decreased range of motion in the 
lumbar spine.

He was diagnosed with degenerative intervertebral disc 
disease of the lumbar spine and early degenerative joint 
disease of the hips.  The examiner opined that it was at 
least as likely as not that the veteran's low back condition 
and his hip condition were unrelated to his service-connected 
knee conditions.  The examiner explained that low back 
conditions secondary to gait disturbances occur fairly 
frequently; however, the patellofemoral joint was a non-
weightbearing joint and seldom caused gait disturbances.  The 
hip joints were ball and socket joints and were seldom 
affected by knee joint gait disturbances.  Further, the 
veteran did not have a significant gait disturbance which 
could be attributable to his knees.  The examiner further 
opined that it was at least as likely as not that the 
veteran's hip joint and low back conditions were age related 
rather than secondary to the service-connected knee 
condition.

In a May 2005 private treatment record, the examiner noted 
the veteran's service-connected knee disabilities and opined 
that it was more likely than not that the veteran developed 
additional problems with his lumbar spine secondary to the 
knee disabilities.  In a November 2005 private treatment 
record, the examiner indicated the veteran had been under his 
care for moderate osteoarthritis of the hips.  The examiner 
noted the veteran's military service, which included 
airborne/parachute duty.  The examiner stated that it was a 
reasonable stipulation to make that more likely than not the 
veteran's current condition with both hips and lumbar spine 
were in fact exacerbated by his activity in the armed forces 
and particularly that of his lumbar spine and to a lesser 
extent his hips.

During a January 2006 VA examination, the veteran complained 
of pain in his lower extremities, knees and hips.  The 
examiner noted the veteran was highly de-conditioned and 
obese.  The veteran walked with a cane and had a slow but 
reasonable gait.

The veteran complained of pain in both lower extremities, 
initially complaining about the right leg more than the left.  
He also complained of chronic low back problems with 
sciatica.  He reportedly had undergone back surgery and 
continued to have ongoing leg discomfort.

The examiner noted that previous medical records confirmed 
the veteran had moderate degenerative arthritis of the hips.  
The veteran also had some knee complaints and left lower 
extremity complaints with some discoloration of the skin in 
his lower extremities, especially the left.

On examination, the veteran had skin discoloration of the 
left leg from the mid-calf to the ankle.  He had mild pitting 
edema in the lower calf.  He had decreased range of motion in 
the left hip and tenderness over the lateral trochanter.  He 
had some discomfort in his right groin and hip on extremes of 
range of motion.  The discomfort was mainly in the 
groin/trochanteric area.  The veteran had a minimal amount of 
discomfort on extremes of range of motion of the left knee.  
He had some cracking and crepitus in mid flexion.  

The veteran was diagnosed with moderate osteoarthritis of the 
left hip which had a moderate effect on his activities of 
daily living (ADLs); chondromalacia patellae part of 
degenerative arthritis process of the left knee which had 
mild effect of ADLs; vascular insufficiency of the left lower 
extremity which had moderate to severe effect on ADLs.  The 
examiner noted there was increased discomfort with repetitive 
use of the left knee.  The examiner also noted the veteran 
would likely have some increase in discomfort and some degree 
of fatigability generated by the discomfort with repetitive 
use of the left hip.  The examiner concluded that there was 
no medical rational to support that the left hip condition or 
symptoms were secondary to the service-connected 
chondromalacia of the left patella.  Thus, he concurred with 
the opinion reached in the February 2003 VA examination.  

The veteran underwent another VA examination in April 2006 to 
evaluate his claimed disabilities.  He claimed that his right 
hip condition was secondary to his service-connected coronary 
artery disease (CAD).  The examiner noted the veteran's 
medical history related to his claimed right hip arthritis 
and service-connected CAD.  

On examination, the veteran had some tenderness with deep 
palpation over the right hip area.  He had noted decreased 
range of motion in the hips.  The veteran's diagnosed 
osteoarthritis of the right hip was confirmed.  The examiner 
opined that the veteran's right hip osteoarthritis was not 
caused by or a result of his service-connected CAD.

In August 2006, the veteran underwent another VA examination 
for his various disabilities.  With regard to his claim of 
service connection for a low back disorder, he complained of 
chronic low back problems which had required recent surgical 
intervention.  He reported some radiation of the back pain 
into the legs; however, since his surgery, this had not been 
a prominent issue.

On examination his pelvis tilted to the left when the veteran 
was in standing position.  He had compensatory dorsolumbar 
scoliosis concave to the right.  The pelvic tilt and 
scoliosis were corrected by 3/4 inch lift under the left foot.  
There was no specific tenderness in the lower back.  There 
was some tightness of the paravertebral musculature; however, 
there was no true spasm.  He had decreased range of motion in 
the lumbar spine with noted discomfort at extremes of forward 
flexion and extension.

He was diagnosed with degenerative disc disease and 
degenerative arthritis of the lumbar spine with chronic 
radiculopathy in both lower extremities.  The examiner opined 
that the veteran's lumbar spine disorder was not caused by 
nor causally related to his service-connected left knee 
disability.

Finally, in February 2007, the veteran received another VA 
examination to evaluate his various disabilities.  The 
veteran claimed that his bilateral hip and back pain were 
primarily due to his service-connected peripheral vascular 
disease.  The examiner indicated medical evidence of record 
showed the veteran had arthritis in his hips and spine.

The examiner recorded the medical history related to the 
veteran's service-connected peripheral vascular disease.  
Regarding his claimed bilateral hip pain, the examiner noted 
the veteran had confirmed diagnosis of degenerative joint 
disease of the hips.  The veteran used a cane for ambulation.  
He complained that his right hip was worse than the left.  He 
described the pain as a constant sharp pain and on the right 
side it radiated down to his lower extremities.  His hip did 
not lock or give out.

With regards to his claimed low back disorder, the examiner 
noted that the veteran had confirmed degenerative disc 
disease and degenerative joint disease of the lumbar spine.  
The veteran had decompressive surgery in 2005 for spinal 
stenosis.  He complained of sharp pain in the lumbar spine 
that eased up with use.  He reported having radiation of pain 
into both the left and right sides; but, denied loss of bowel 
or bladder function and any history of recent trauma.

On examination, he had decreased range of motion in the 
lumbar spine and bilateral hips.  His gait was slightly 
antaligic.  His posture was straight.  There was no 
paravertebral muscular spasticity.  There was evidence of 
mild paravertebral muscular tenderness in the left upper 
paravertebral lumbar muscular area.

The veteran was diagnosed with chronic lumbar strain with 
evidence of degenerative joint disease and degenerative disc 
disease of the lumbar spine.  With flares of pain, which 
could occur with repetitive use, the veteran could further 
lose up to 20 degrees of range of motion.  Additionally the 
veteran's degenerative joint disease of the bilateral hips 
was confirmed.  With repetitive use, he could further lose up 
to 20 degrees of range of motion.  His hip and back 
conditions had a moderate effect on his ADLs.

The examiner opined that the veteran's back and hip pain were 
at least as likely as not caused by or a result of his 
service-connected peripheral vascular disease.  The examiner 
noted that the veteran did have improvement in his back and 
hip pain from his vascular stenting; thus, the examiner 
concluded the remainder of the pain was caused by a muscular 
strain pattern in combination with his arthritic condition of 
both the hip and back.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions that his bilateral hip and low back 
disorders were the result of a service-connected disability.  
It is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination on the veteran's 
claims.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (providing it 
With resolution of reasonable doubt in the veteran's favor, 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (providing that bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (noting that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (indicating that a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   
 

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the evidence of record, the Board finds the evidence 
to be in relative equipoise in showing that the currently 
diagnosed chronic lumbar strain (with evidence of 
degenerative disc disease) and bilateral hip osteoarthritis 
as likely as not were caused by or the result of his service-
connected peripheral vascular disease.  See Owens v. Brown, 7 
Vet. App. at 433. In this regard, the Board notes that the VA 
physician is certainly competent to make a medical 
determination that the veteran's disabilities were 
proximately due to his service-connected peripheral vascular 
disease.  See also 38 C.F.R. § 3.310.     

By extending the benefit of the doubt to the veteran, service 
connection for both chronic lumbar strain (with evidence of 
degenerative disc disease) and bilateral hip osteoarthritis 
is warranted.  




ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a claimed low back disorder, 
to include as secondary to service-connected disabilities.

New and material evidence has been submitted to reopen a 
claim of service connection for claimed osteoarthritis of the 
left hip, to include as secondary to service-connected 
disabilities.

Service connection for a low back disorder is granted.

Service connection for bilateral hip osteoarthritis is 
granted. 




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


